NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

QIUZHU YE,                                      No.    13-70172

                Petitioner,                     Agency No. A099-910-317

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Qiuzhu Ye, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing her appeal from an immigration judge’s

(“IJ”) decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). The

agency’s determination that an applicant knowingly made a frivolous application

for asylum is reviewed de novo for compliance with the procedural framework set

forth by the BIA. Kulakchyan v. Holder, 730 F.3d 993, 995 n.1 (9th Cir. 2013).

We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Ye’s testimony and asylum declaration as to

whether she had a forced abortion in China, and her admitted misrepresentations

regarding the whereabouts of her ex-husband and first child and the identity of her

second child’s father. See Shrestha, 590 F.3d at 1048 (adverse credibility finding

reasonable under the totality of the circumstances). Ye’s explanations do not

compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.

2000). Thus, in the absence of credible testimony, in this case, Ye’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).




                                         2                                   13-70172
      Ye’s CAT claim also fails because it is based on the same testimony the

agency found not credible, and Ye does not point to any other evidence in the

record that compels the conclusion that it is more likely than not she would be

tortured by or with the consent or acquiescence of the government of China. Id. at

1156-57.

      The agency did not err in finding Ye filed a frivolous asylum application

where it complied with the procedural requirements of In re Y-L-, 24 I. & N. Dec.

151, 151-52 (BIA 2007). A preponderance of the evidence supports the IJ’s

finding that Ye deliberately fabricated a material element of her application. See 8

C.F.R. § 1208.20 (“[A]n asylum application is frivolous if any of its material

elements is deliberately fabricated.”); Ahir v. Mukasey, 527 F.3d 912, 918-19 (9th

Cir. 2008). Further, Ye was given “ample opportunity . . . to address and account

for any deliberate, material fabrications[.]” See Ahir, 527 F.3d at 919 (citation and

internal quotation marks omitted).

      PETITION FOR REVIEW DENIED.




                                          3                                   13-70172